 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                             CASE: 1:21-cv-00179-AWI-BAM
 8     TAYLOR ANDERS, et al., individually and
       on behalf of all those similarly situated,            ORDER DENYING DEFENDANTS’
 9                                                           MOTION TO DISMISS COMPLAINT
                            Plaintiffs,                      AS MOOT
10           vs.

11     CALIFORNIA STATE UNIVERSITY,
       FRESNO, et al.,                                       (Doc. No. 33)
12

13                          Defendants.

14

15

16

17          In this action, Plaintiffs allege that California State University, Fresno (“Fresno State”) has
18 discriminated against female student-athletes in violation of Title IX of the Education

19 Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”).

20          Plaintiffs filed the Complaint on February 12, 2021. Doc. No. 1. Defendants filed a motion
21 to dismiss the Complaint pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil

22 Procedure on April 19, 2021, Doc. No. 33, but have not yet answered the Complaint. On May 3,

23 2021, Plaintiffs filed a First Amended Complaint (“FAC”). Doc. No. 36.

24          Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure provides, in pertinent part, that
25 “[a] party may amend its pleading once as a matter of course … within 21 days after service of a

26 responsive pleading or 21 days after service of a motion under Rule 12(b)…whichever is earlier.”
27 Fed.R.Civ.P. 15(a)(1)(B); see also, Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d

28 1393, 1401 (9th Cir. 1986) (stating that “[n]either the filing nor granting of [a motion to dismiss]
 1 before answer terminates the right to amend ….” (citation and internal quotation marks omitted)).

 2         An “amended complaint supersedes the original, the latter being treated thereafter as non-

 3 existent.” Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (citation and

 4 internal quotation marks omitted). Here, the FAC was timely filed less than 21 days after

 5 Defendants’ motion to dismiss the Complaint. See Fed.R.Civ.P. 15(a)(1)(B). Defendants’ April

 6 19, 2021 motion therefore attacks a “non-existent” pleading and will be denied as moot. See

 7 Ramirez, 806 F.3d at 1008.

 8                                              ORDER

 9         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to dismiss the

10 Complaint (Doc. No. 33) is DENIED as moot.

11

12 IT IS SO ORDERED.

13
     Dated: May 12, 2021
14                                             SENIOR DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
